 1
 2
 3
 4
 5
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
10            NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
11
12 FRANCISCA MORALEZ,                                    Case No. 4:17-cv-05132-LB
                                                         Honorable William S. Gilliam, Jr.
13                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT
14           v.                                          BEVERAGES & MORE, INC.'S
                                                         MOTION FOR LEAVE TO
15 BEVERAGES & MORE, INC. dba                            APPEAR TELEPHONICALLY AT
   BEVMO; THE SHOPS AT SLATTEN                           FURTHER CASE MANAGEMENT
16 RANCH L.P.,                                           CONFERENCE
17                      Defendants.                      Date:        March 20, 2018
                                                         Time:        2:00 p.m.
18                                                       Place        Courtroom 2, 4th Floor
19                                                       Action Filed:       September 1, 2017
                                                         Trial Date:         None Set
20
21
22
23
24
25
26
27
28

     [                                                                     Case No. 3:17-cv-05132-LB
     SMRH:489745108.1                 ORDER GRANTING MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
 1           The Court is in receipt of Defendant Beverages and More, Inc.’s
 2 (“Defendant”) request for leave to appear by telephone at the Further Case
 3 Management Conference currently set for March 20, 2018 at 2:00 p.m., in
 4 Courtroom 2, 4th Floor, United States District Court of Northern California, located
 5 at 1301 Clay Street, Oakland, California.
 6           The Court hereby grants Defendant’s Request for Leave to Appear by
 7 Telephone. Counsel shall contact CourtCall at (866) 582-6878 to make
 8 arrangements for the telephonic appearance.
 9
             IT IS SO ORDERED.
10
11 DATED: March 14, 2019
12
13
14                                           Honorable Judge Haywood S. Gilliam, Jr.
                                             UNITED STATES DISTRICT COURT
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -1-                   Case No. 3:17-cv-05132-LB
     SMRH:489745108.1          ORDER GRANTING MOTION FOR LEAVE TO APPEAR TELEPHONICALLY
